DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 17 and 19-38 are allowed over the prior art of record as amended by the applicant on 07/15/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 17 and 32.
The closest prior art of record is Dries (PGPub 2007/0073224), Schiller et al. (PGPub 2016/0184531); and Edginton (PGPub 2012/0186075).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising an injection device comprising: 
a body for holding a syringe that has a needle at one end; 
a cap that is removably attached to the body, wherein the cap has a needle shield to cover the needle;
a gear assembly comprising a first rotary gear and a first linear gear to engage with the first rotary gear, wherein the first linear gear is fixed relative to the needle shield, the gear assembly being configured such that rotation of the first rotary gear drives the first linear gear to urge the needle shield away from the body; and, 
an actuator configured to rotate the first rotary gear.
Specifically, regarding independent claims 17 and 32, the prior art to Dries, Schiller, and Edginton, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the needle shield is completely detachable from the body to expose the needle.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/13/2021